Citation Nr: 1330549	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother (appellant)




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989.  The Veteran was declared incompetent by rating action in December 2009.  The appellant is the custodian and mother of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted statements and provided testimony asserting that he first developed genital herpes while in service.  The Veteran asserted that the service treatment records (STR) would confirm his treatment for genital herpes during service if all of the STR could be found.  A review of the record reveals that only the Veteran's October 2008 enlistment examination records and his November 1988 physical evaluation board records have been obtained.  Attempts to obtain the remainder of the Veteran's STR have all been unsuccessful.  

The Veteran reported that he has continued to have periods of recurring genital herpes ever since service.  He testified that he has generally treated himself.  He stated that after service he first received medical treatment for herpes from a Dr. Brown, in probably 2001.  He testified that he had attempted to obtain copies of these records and had found out Dr. Brown's records are not available.  

The medical evidence of record shows that the Veteran was found to have HIV in November 2002.  The earliest medical records contained in the claims file referring to herpes are dated in November 2008.

An October 2003 private medical record indicates that the Veteran had recently been hospitalized at Paradise Valley Hospital for several days due to a testicular problem.  There is no indication that any attempt has been made to obtain the treatment records and the duty to assist requires that copies of these treatment records be requested.  See 38 C.F.R. § 3.159(c)(1).

November 2008 VA treatment records indicate that the Veteran had been hospitalized that month at Maryvale Hospital.  Copies of the Veteran's November 2008 treatment records at Maryvale Hospital should be requested.

The most recent VA treatment records of the Veteran are dated November 18, 2008.  The Veteran's updated VA treatment records should be obtained.   

As the Veteran's claim must be remanded to request the private treatment records described above, the AMC should make another attempt to obtain the Veteran's remaining STR.  If the STRs are unavailable, the Veteran should be informed and a memorandum of unavailability should be included in his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (National Personnel Records Center), and/or any other appropriate source to obtain any additional STR that may be available.  To the extent any such records do not exist or are not available, a formal memorandum as to the unavailability of additional STR is to be completed and associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.
 
2.  Obtain copies of the Veteran's VA treatment records dated from November 19, 2008 to present.

3.  Request that the appellant identify any of the Veteran's outstanding VA or non-VA treatment records pertinent to herpes.  All reasonable attempts should be made to obtain such records, including the Paradise Valley Hospital records dated in September or October 2003, and the Maryvale Hospital records dated in November 2008.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

4.  After completion of the above, review the expanded claims file and determine whether the claim may be granted.  If the claim is denied, furnish the Veteran with an appropriate supplemental statement of the case.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


